 Case: 2:17-cr-00146-ALM Doc #: 121 Filed: 04/09/19 Page: 1 of 1 PAGEID #: 2291



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                              Case No. 2:17-cr-146
       V.

                                                              JUDGE ALGENON L. MARBLEY
GIFTY KUSI,

               Defendant


                                              ORDER


       This matter comes before the Court on Defendant Kusi's Motion for Visitation. Ms. Kusi

is currently under a home detention restriction which does not allow her to visit her husband,

who was her co-defendant at trial, while he is incarcerated. This Court hereby orders Ms. Kusi's

detention restriction be modified to allow for visitation. Ms. Kusi shall be permitted to visit her

husband while he is incarcerated but she shall otherwise remain subject to the home detention

restrictions outlined by the Court and implemented by the Probation Officer supervising her

release. In addition, Ms. Kusi's requests for visitation shall be approved by the Probation Officer

and may be subject to further review by this Court as required.



       IT IS SO ORDERED.


                                                              s/Algenon L. Marblev
                                                              ALGENON L. MARBLEY
                                                              United States District Judge
       Dated: April 4,2019
